           Case 21-31784 Document 133 Filed in TXSB on 07/14/21 Page 1 of 27




                                UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION                                                            ENTERED
                                                                                                                    07/14/2021
                                                             §
In re:                                                       § Chapter 11
                                                             §
OFS INTERNATIONAL LLC, et al.,                               § Case No. 21-31784 (DRJ)
                                                             §
                    Debtors.1                                § (Jointly Administered)
                                                             §
                                                                   (Docket No. 104)
              ORDER (I) SETTING BAR DATES FOR FILING PROOFS
            OF CLAIM, INCLUDING REQUESTS FOR PAYMENT UNDER
           SECTION 503(b)(9), (II) ESTABLISHING AMENDED SCHEDULES
        BAR DATE AND REJECTION DAMAGES BAR DATE, (III) APPROVING
      THE FORM OF AND MANNER FOR FILING PROOFS OF CLAIM, INCLUDING
     SECTION 503(b)(9) REQUESTS, AND (IV) APPROVING NOTICE OF BAR DATES

           The above-captioned debtors and debtors in possession (together, the “Debtors”) filed their

motion (the “Motion”)2 for entry of an order (this “Bar Date Order”) (a) approving the Bar Dates,

the Proof of Claim Form and the Bar Date Notice, all as more fully set forth in the Motion, and (b)

granting related relief. The Court has jurisdiction over the Motion and the relief requested in the

Motion pursuant to 28 U.S.C. § 1334 and venue is proper in this District pursuant to 11 U.S.C.

§ 1408. The Motion is a core proceeding pursuant to 28 U.S.C. § 157(b)(2) and the Court may

enter a final order on the Motion. Upon consideration of the Motion and after hearing statements

and evidence presented in support of the Motion during proceedings before this Court, the Court



1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are as follows: OFS International LLC (3527); Threading and Precision Manufacturing LLC (8899); OFSI
    Holding, LLC (3419).
2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion. Except
    as otherwise defined herein and in the Motion, all terms specifically defined in the Bankruptcy Code shall have those
    meanings given to them by the Bankruptcy Code. In particular, as used herein: (a) the term “claim” has the meaning
    given to it in section 101(5) of the Bankruptcy Code; (b) the term “entity” has the meaning given to it in section
    101(15) of the Bankruptcy Code; (c) the term “governmental unit” has the meaning given to it in section 101(27) of
    the Bankruptcy Code; and (d) the term “person” has the meaning given to it in section 101(41) of the Bankruptcy
    Code.



11104589v2
          Case 21-31784 Document 133 Filed in TXSB on 07/14/21 Page 2 of 27




finds that good cause exists to grant the requested relief. The relief requested by the Motion is in

the best interests of the Debtors, their estates, creditors, stakeholders, and other parties in interest

and the Debtors gave sufficient and proper notice of the Motion and related hearings.

I.         The Bar Dates and Procedures for Filing Proofs of Claim

           1.      Except in the cases of governmental units and certain other exceptions explicitly

set forth in this Bar Date Order, each entity that asserts a claim against the Debtors that arose

before the Petition Date, including requests for payment under section 503(b)(9) of the Bankruptcy

Code, shall be required to file an original, written proof of claim (a “Proof of Claim”), substantially

in the form attached hereto as Exhibit 1 or Official Form 410.3

           2.      Each employee of the Debtors that asserts a claim against the Debtors that arose

before the Petition Date is authorized to file a Proof of Claim that redacts personally identifiable

information, such as address, email address, phone, fax, and identification numbers such as social

security number, birth date, bank account, and other account numbers,. Such employees that file a

redacted Proof of Claim, are required to serve an unredacted Proof of Claim upon the counsel to

the Debtors, Porter Hedges LLP, Attn.: Joshua W. Wolfshohl, 1000 Main Street, 36th Floor,

Houston, Texas 77002.

           3.      The Debtors are authorized to take reasonable action to prevent employees’

personally identifiable information from being publicly available on the claims register.

           4.      Except in the cases of governmental units and certain other exceptions explicitly

set forth in this Bar Date Order, all Proofs of Claim must be filed so that they are actually received




3
    Copies of Official Form 410 may be obtained by: (a) calling the Debtors’ restructuring hotline at (888) 909-0100
    (Toll-Free); (b) visiting the Debtors’ restructuring website at: www.bmcgroup.com/ofsi; and/or (c) visiting the
    website maintained by the Court at https://www.txs.uscourts.gov/bankruptcy.



11104589v2
       Case 21-31784 Document 133 Filed in TXSB on 07/14/21 Page 3 of 27




on or before August 14, 2021, at 11:59 p.m., prevailing Central Time (the “Claims Bar Date”),

at the addresses and in the form set forth herein.

       5.      The Claims Bar Date applies to all types of claims against the Debtors that arose or

are deemed to have arisen before the Petition Date, except for claims specifically exempt from

complying with the applicable Bar Dates (as defined herein) as set forth this Bar Date Order.

       6.      All governmental units holding claims (whether secured, unsecured priority, or

unsecured non-priority) that arose (or are deemed to have arisen) prior to the Petition Date,

including claims for unpaid taxes, whether such claims arise from prepetition tax years or periods

or prepetition transactions to which the Debtors were a party, must file such Proofs of Claim so

they are actually received on or before November 29, 2021, at 11:59 p.m., prevailing Central

Time (the “Governmental Bar Date”), at the addresses and in the form set forth herein.

       7.      Unless otherwise ordered by the Court, except for entities that are exempt from

complying with the applicable Bar Dates, as set forth in this Bar Date Order, all entities asserting

claims arising from the rejection of executory contracts and unexpired leases of the Debtors,

pursuant to section 365 of the Bankruptcy Code, or claims otherwise related to such agreements,

shall file a Proof of Claim on account of such rejection by the later of (a) the Claims Bar Date or

the Governmental Bar Date, as applicable, or (b) 11:59 p.m., prevailing Central Time, on the date

that is 30 days following entry of an order approving the rejection of any executory contract or

unexpired lease of the Debtors (the “Rejection Damages Bar Date”). For the avoidance of doubt,

all prepetition and postpetition claims of any kind or nature relating to the rejection of executory

contracts or unexpired leases must be filed by the Rejection Damages Bar Date.

       8.      If the Debtors amend the Schedules after having given notice of the Bar Dates, the

Debtors shall give notice by first-class mail of any amendment to holders of claims affected




11104589v2
       Case 21-31784 Document 133 Filed in TXSB on 07/14/21 Page 4 of 27




thereby, and, except for entities that are exempt from complying with the applicable Bar Dates, as

set forth in this Bar Date Order, the deadline for those holders to file Proofs of Claim, if necessary,

shall be the later of (a) the Claims Bar Date or the Governmental Bar Date, as applicable, or (b)

11:59 p.m., prevailing Central Time, on the date that is 30 days from the date the notice of the

Schedule amendment is mailed (or another time period as may be fixed by the Court) (the

“Amended Schedules Bar Date” and, together with the Claims Bar Date, the Governmental Bar

Date, and the Rejection Damages Bar Date, as applicable, the “Bar Date” or “Bar Dates”). If the

Debtors amend or supplement their Schedules after the Service Date (as defined herein), the

Debtors propose to provide notice of any such amendment or supplement to the holders of claims

affected thereby, including notice of the Amended Schedules Bar Date to file proofs of claim in

response to the amendment or supplement to the Schedules.

       9.      All Proofs of Claim must be filed so as to be actually received on or before the

applicable Bar Date. If Proofs of Claim are not received on or before the applicable Bar Date,

except in the case of certain exceptions explicitly set forth in this Bar Date Order, the holders of

the underlying claims shall be barred from asserting such claims against the Debtors and precluded

from voting on any plans of reorganization filed in these Chapter 11 Cases and/or receiving

distributions from the Debtors on account of such claims in these Chapter 11 Cases.

II.    Parties Required to File Proofs of Claim

       10.     The following entities holding claims against the Debtors arising before the Petition

Date shall file Proofs of Claim on or before the applicable Bar Date:

               a.      any entity whose claim against a Debtor is not listed in the applicable
                       Debtor’s Schedules or is listed as contingent, unliquidated, or disputed if
                       such entity desires to participate in any of these Chapter 11 Cases or share
                       in any distribution in any of these Chapter 11 Cases;

               b.      any entity who believes that its claim is improperly classified in the
                       Schedules or is listed in an incorrect amount and who desires to have its


11104589v2
       Case 21-31784 Document 133 Filed in TXSB on 07/14/21 Page 5 of 27




                      claim allowed in a different classification or amount other than that
                      identified in the Schedules;

               c.     any entity that believes its prepetition claims as listed in the Schedules is
                      not an obligation of the specific Debtor against which the claim is listed and
                      that desires to have its claim allowed against a Debtor other than that
                      identified in the schedules;

               d.     any former or present full-time, part-time, salaried, or hourly employees
                      must submit Proofs of Claim relating to any grievance prior to the Claims
                      Bar Date to the extent grounds for such grievances arose on or prior to the
                      Petition Date; and

               e.     any entity who believes that its claim against a Debtor is or may be an
                      administrative expense pursuant to section 503(b)(9) of the Bankruptcy
                      Code.

III.   Parties Exempted from the Bar Date

       11.     Notwithstanding anything contained in this Order, the following entities and

categories of claimants shall not be required to file a Proof of Claim by the Bar Date:

               a.     any entity that already has filed a signed Proof of Claim against the
                      applicable Debtor in a form substantially similar to Official Form 410;

               b.     any entity whose claim is listed on the Schedules if: (i) the claim is not
                      scheduled by the Debtors as any of “disputed,” “contingent,” or
                      “unliquidated;” (ii) such entity agrees with the amount, nature, and priority
                      of the claim as set forth in the Schedules; and (iii) such entity does not
                      dispute that its claim is an obligation only of the specific Debtor against
                      which the claim is listed in the Schedules;

               c.     any entity whose claim has previously been allowed by a final order of the
                      Court;

               d.     any Debtor having a claim against another Debtor; provided, however, for
                      the avoidance of doubt, that any non-Debtor affiliate having a claim against
                      a Debtor in these above-captioned cases not listed on the Schedules must
                      file a Proof of Claim;

               e.     a current employee of the Debtors, for any claim related to wages,
                      commissions, or benefits; provided that a current employee must submit a
                      Proof of Claim by the Claims Bar Date for all other claims arising before
                      the Petition Date, including claims for wrongful termination,
                      discrimination, harassment, hostile work environment, and/or retaliation;




11104589v2
       Case 21-31784 Document 133 Filed in TXSB on 07/14/21 Page 6 of 27




               f.      any current or former officer, manager, director, or employee for claims
                       based on indemnification, contribution, or reimbursement;

               g.      any entity holding a claim for which a separate deadline is fixed by this
                       Court;

               h.      any entity holding a claim allowable under sections 503(b) and 507(a)(2) of
                       the Bankruptcy Code as an expense of administration incurred in the
                       ordinary course; provided that any entity asserting a claim entitled to
                       priority under section 503(b)(9) of the Bankruptcy Code must assert such
                       claims by filing a request for payment or a Proof of Claim on or prior to the
                       Claims Bar Date;

               i.      professionals retained in these Chapter 11 Cases by (i) the Debtors, (ii) any
                       official committee, and (iii) the DIP Lender (as defined in the Interim Order
                       (I) Approving Postpetition Financing, (II) Allowing Use of Cash Collateral,
                       (III) Granting Liens and Providing Superpriority Administrative Expense
                       Status, (IV) Granting Adequate Protection to the Prepetition Lenders, (V)
                       Modifying the Automatic Stay, and (VI) Scheduling a Final Hearing [Docket
                       No. 42] or any related final order, the “DIP Order”);

               j.      the Pre-Petition Lender and the DIP Lender (each as defined in the DIP
                       Order) on account of the Pre-Petition Obligations and the DIP Obligations;
                       and

               k.      any holder of a claim for any fees, expenses, or other obligations arising
                       under the DIP Order.

       12.     No entity wishing to assert an interest in a Debtor shall be required to file a proof

of interest; provided that any such entity wishing to assert a claim, including related to its status

as an equity holder, must file a Proof of Claim unless otherwise exempted by this Bar Date Order.

IV.    Substantive Requirements of Proofs of Claim

       13.     The following requirements shall apply with respect to filing and preparing each

Proof of Claim:

               a.      Contents. Each Proof of Claim must: (i) be legible; (ii) include a claim
                       amount denominated in United States dollars using, if applicable, the
                       exchange rate as of 5:00 p.m., prevailing Central Time, on the Petition Date
                       (and to the extent such claim is converted to United States dollars, state the
                       rate used in such conversion); (iii) conform substantially to the Proof of
                       Claim Form provided by the Debtors or Official Form 410; and (iv) be
                       signed by the claimant or by an authorized agent or legal representative of



11104589v2
       Case 21-31784 Document 133 Filed in TXSB on 07/14/21 Page 7 of 27




                     the claimant on behalf of the claimant, whether such signature is an
                     electronic signature or is ink.

              b.     Section 503(b)(9) Claim. Any Proof of Claim asserting a claim entitled to
                     priority under section 503(b)(9) of the Bankruptcy Code must also:
                     (i) include the value of the goods delivered to and received by the Debtors
                     in the 20 days prior to the Petition Date; (ii) attach any documentation
                     identifying the particular invoices for which the 503(b)(9) claim is being
                     asserted; and (iii) attach documentation of any reclamation demand made
                     to the Debtors under section 546(c) of the Bankruptcy Code (if applicable).

              c.     Electronic Signatures Permitted. Proofs of Claim signed electronically by
                     the claimant or an authorized agent or legal representative of the claimant
                     may be deemed acceptable for purposes of claims administration. Copies of
                     Proofs of Claim, or Proofs of Claim sent by facsimile or electronic mail will
                     not be accepted.

              d.     Identification of the Debtor Entity. Each Proof of Claim must clearly
                     identify the Debtor against which a claim is asserted, including the
                     individual Debtor’s case number. A Proof of Claim filed under the joint
                     administration case number or otherwise without identifying a specific
                     Debtor, will be deemed as filed only against OFS International, LLC.

              e.     Claim Against Multiple Debtor Entities. Each Proof of Claim must state a
                     claim against only one Debtor, clearly indicate the Debtor against which the
                     claim is asserted, and be filed on the claims register of such Debtor. To the
                     extent more than one Debtor is listed on the Proof of Claim, such claim may
                     be treated as if filed only against OFS International, LLC

              f.     Supporting Documentation. Each Proof of Claim must include supporting
                     documentation in accordance with Bankruptcy Rules 3001(c) and 3001(d).
                     If, however, such documentation is voluminous such Proof of Claim may
                     include a summary of such documentation or an explanation as to why such
                     documentation is not available; provided that any creditor that does not
                     attach supporting documentation shall be required to transmit such
                     documentation to Debtors’ counsel upon request no later than three (3) days
                     from the date of such request.

              g.     Timely Service. Each Proof of Claim must be filed, including supporting
                     documentation so as to be actually received by BMC as follows:

       (a)   by     electronic    submission     through     the     interface    available     at

       http://onlineclaims.bmcgroup.com/OFSi/claim/Filing410, or (b) if submitted through non-

       electronic means, by U.S. Mail or other hand delivery system at the following addresses:




11104589v2
       Case 21-31784 Document 133 Filed in TXSB on 07/14/21 Page 8 of 27




                                      By First Class Mail:
                                        BMC Group, Inc.
                            Attn: OFS International Claims Processing
                                         P.O. Box 90100
                                    Los Angeles, CA 90009
                                By Overnight or Hand Delivery:
                                        BMC Group, Inc.
                            Attn: OFS International Claims Processing
                                     3732 West 120th Street
                                     Hawthorne, CA 90250

                     PROOFS OF CLAIM SUBMITTED BY FACSIMILE OR
                       ELECTRONIC MAIL WILL NOT BE ACCEPTED.

                h.     Receipt of Service. Claimants wishing to receive acknowledgment that their
                       Proofs of Claim were received by BMC must submit (i) a copy of the Proof
                       of Claim Form (in addition to the original Proof of Claim Form sent to
                       BMC) and (ii) a self-addressed, stamped envelope.

V.     Procedures for Providing Notice of the Bar Date

             A. Mailing of Bar Date Notices

       14.      Pursuant to Bankruptcy Rule 2002(a)(7), on or as soon as is reasonably practicable

after entry of the Bar Date Order, and in any event no later than July 15, 2021 (the “Service Date”),

the Debtors propose to cause written notice of the Bar Dates, substantially in the form annexed as

Exhibit 2 to the proposed order (the “Bar Date Notice”), and a Proof of Claim Form (collectively,

the “Bar Date Package”) to be served via first class mail to the following entities (or their

respective counsel, if known):

                a.     the U.S. Trustee;

                b.     counsel to the Pre-Petition Lender and the DIP Lender;

                c.     counsel to PAO TMK;

                d.     proposed counsel for the Committee, if any;

                e.     all known claimants and their counsel (if known) as of the date of entry of
                       the Bar Date Order, including all entities listed in the Schedules as holding
                       claims against the Debtors;




11104589v2
           Case 21-31784 Document 133 Filed in TXSB on 07/14/21 Page 9 of 27




                    f.       all entities that have requested notice of the proceedings in these Chapter 11
                             Cases pursuant to Bankruptcy Rule 2002 as of the date of the Bar Date
                             Order;

                    g.       all entities that have filed proofs of claim in these Chapter 11 Cases as of
                             the date of the Bar Date Order;

                    h.       all known, non-Debtor, equity holders of the Debtors as of the date the Bar
                             Date Order is entered;

                    i.       all entities who are party to executory contracts and unexpired leases with
                             the Debtors;

                    j.       all entities who are party to litigation with the Debtors;

                    k.       all current and former employees (to the extent that contact information for
                             former employees is available in the Debtors’ records);4

                    l.       all regulatory authorities that regulate the Debtors’ businesses, including
                             environmental and permitting authorities;

                    m.       the Offices of the Attorney General for each of the states in which the
                             Debtors operate;

                    n.       all taxing authorities for the jurisdictions in which the Debtors maintain or
                             conduct business;

                    o.       the Executive Office for United States Attorneys; and

                    p.       the Office of the United States Attorney for the Southern District of Texas

           15.      The Debtors shall provide all known creditors listed in the Debtors’ Schedules with

a personalized Proof of Claim Form, which will set forth: (a) the identity of the Debtor against

which the creditor’s claim is scheduled; (b) the amount of the scheduled claim, if any; (c) whether

the claim is listed as contingent, unliquidated, or disputed; and (d) whether the claim is listed as

secured, unsecured priority, or unsecured non-priority. Each creditor shall have an opportunity to

inspect the Proof of Claim Form provided by the Debtors and correct any information that is



4
    As set forth herein, the proposed Bar Date Order grants current employees authority to file a proof of claim with
    personally identifiable information, such as address, email address, phone, fax, and identification numbers such as
    social security number, birth date, bank account, and other account numbers, redacted.



11104589v2
       Case 21-31784 Document 133 Filed in TXSB on 07/14/21 Page 10 of 27




missing, incorrect, or incomplete. Additionally, any creditor may choose to submit a Proof of

Claim on a different form as long as it is substantially similar to Official Form 410.

             B. Supplemental Mailings

       16.      After the initial mailing of the Bar Date Packages, the Debtors may, in their

discretion, make supplemental mailings of notices or packages, including in the event that:

(a) notices are returned by the post office with forwarding addresses; (b) certain parties acting on

behalf of parties in interest decline to pass along notices to these parties and instead return their

names and addresses to the Debtors for direct mailing, and (c) additional potential claimants

become known after the initial mailing of the Bar Date Package. In this regard, the Debtors may

make supplemental mailings of the Bar Date Package in these and similar circumstances at any

time up to 21 days in advance of the Bar Date, with any such mailings being deemed timely and

the Bar Date being applicable to the recipient creditors.

VI.    Consequences of Failure to File a Proof of Claim

       17.      Any entity who is required (and not exempt) under this Order, but fails, to file a

Proof of Claim in accordance with this Bar Date Order on or before the applicable Bar Date shall

be forever barred, estopped, and enjoined from asserting such claim against the Debtors (or filing

a Proof of Claim with respect thereto) and the Debtors and their property shall be forever

discharged from any and all indebtedness or liability with respect to or arising from such claim.

Without limiting the foregoing sentence, any creditor asserting a claim entitled to priority pursuant

to section 503(b)(9) of the Bankruptcy Code that fails to file a proof of claim in accordance with

this Bar Date Order shall not be entitled to any priority treatment on account of such claim pursuant

to section 503(b)(9) of the Bankruptcy Code, regardless of whether such claim is identified on the

Schedules as not contingent, not disputed, and not liquidated.




11104589v2
       Case 21-31784 Document 133 Filed in TXSB on 07/14/21 Page 11 of 27




       18.     Any such entity who is required (and not exempt) under this Order, but fails, to file

a Proof of Claim in accordance with the Bar Date Order on or before the applicable Bar Date shall

be prohibited from voting to accept or reject any chapter 11 plan filed in these Chapter 11 Cases,

participating in any distribution in these Chapter 11 Cases on account of such claim, or receiving

further notices regarding such claim.

VII.   Miscellaneous

       19.     BMC shall, at least monthly during these Chapter 11 Cases, file on the docket the

claims register for each Debtor. The Clerk need not physically transfer any claim that she receives

electronically to BMC. The Clerk shall, by using BMC’s overnight express account, transmit to

BMC any paper proof of claim that it receives. Notwithstanding, any other provision of this Order,

any proof of claim received by the Clerk by the applicable Bar Date shall be considered timely,

regardless of whether such claim was timely received by BMC.

       20.     Notice of the Bar Dates as set forth in this order and in the manner set forth herein

(including, but not limited to, the Bar Date Notice and any supplemental notices that the Debtors

may send from time to time) constitutes adequate and sufficient notice of each of the Bar Dates

and satisfies the requirements of the Bankruptcy Code, the Bankruptcy Rules, and the Bankruptcy

Local Rules.

       21.     The terms and conditions of this Bar Date Order shall be immediately effective and

enforceable upon entry of the Bar Date Order.

       22.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Bar Date Order in accordance with the Motion.

       23.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Bar Date Order.




11104589v2
       Case 21-31784 Document 133 Filed in TXSB on 07/14/21 Page 12 of 27




Signed: ______________, 2021
   Signed: July 14, 2021.      ________________________________________________
                               HONORABLE DAVID R. JONES
                                       ____________________________________
                               CHIEF UNITED   STATES BANKRUPTCY JUDGE
                                       DAVID R. JONES
                                       UNITED STATES BANKRUPTCY JUDGE




11104589v2
       Case 21-31784 Document 133 Filed in TXSB on 07/14/21 Page 13 of 27




                                    Exhibit 1

                               Proof of Claim Form




11104589v2
                    Case 21-31784 Document 133 Filed in TXSB on 07/14/21 Page 14 of 27




Official Form 410
Instructions for Proof of Claim
United States Bankruptcy Court                                                                                               04/19


These instructions and definitions generally explain the law. In certain circumstances, such as bankruptcy cases that debtors
do not file voluntarily, exceptions to these general rules may apply. You should consider obtaining the advice of an attorney,
especially if you are unfamiliar with the bankruptcy process and privacy regulations.


 A person who files a fraudulent claim could be fined up to
 $500,000, imprisoned for up to 5 years, or both.
 18 U.S.C. §§ 152, 157 and 3571.




How to fill out this form                                              A Proof of Claim form and any attached documents must
                                                                      show only the last 4 digits of any social security number,
                                                                      individual’s tax identification number, or financial account
 Fill in all of the information about the claim as of the date
the case was filed.                                                   number, and only the year of any person’s date of birth. See
                                                                      Bankruptcy Rule 9037.
 Fill in the caption at the top of the form.
                                                                       For a minor child, fill in only the child’s initials and the full
                                                                      name and address of the child’s parent or guardian. For
 If the claim has been acquired from someone else, then
state the identity of the last party who owned the claim or was
                                                                      example, write A.B., a minor child (John Doe, parent, 123 Main
the holder of the claim and who transferred it to you before the      St., City, State). See Bankruptcy Rule 9037.
initial claim was filed.
                                                                      Confirmation that the claim has been filed
                                                                      To receive confirmation that the claim has been filed, enclose a
 Attach any supporting documents to this form.                       stamped self-addressed envelope and a copy of this form. You
Attach redacted copies of any documents that show that the debt       may view a list of filed claims in this case by visiting the Claims
exists, a lien secures the debt, or both. (See the definition of      and Noticing Agent's website at:
redaction on the next page.)                                          www.bmcgroup.com/ofsi.
Also attach redacted copies of any documents that show                Understand the terms used in this form
perfection of any security interest or any assignments or transfers
of the debt. In addition to the documents, a summary may be           Administrative expense: Generally, an expense that arises after
added. Federal Rule of Bankruptcy Procedure (called                   a bankruptcy case is filed in connection with operating,
“Bankruptcy Rule”) 3001(c) and (d).                                   liquidating, or distributing the bankruptcy estate.


                                                                      11 U.S.C. § 503.
 Do not attach original documents because attachments
may be destroyed after scanning.                                      Claim: A creditor’s right to receive payment for a debt that the
                                                                      debtor owed on the date the debtor filed for bankruptcy. 11
                                                                      U.S.C. §101 (5). A claim may be secured or unsecured.
 If the claim is based on delivering health care goods or
services, do not disclose confidential health care                    Creditor: A person, corporation, or other entity to whom a
information. Leave out or redact confidential information             debtor owes a debt that was incurred on or before the date the
both in the claim and in the attached documents.                      debtor filed for bankruptcy. 11 U.S.C. §101 (10).
                    Case 21-31784 Document 133 Filed in TXSB
Debtor: A person, corporation, or other entity who is in
                                                               onof 07/14/21
                                                        Examples                 Page
                                                                    liens on property     15 aofmortgage
                                                                                      include    27      on real estate
bankruptcy. Use the debtor’s name and case number as shown in           or a security interest in a car. A lien may be voluntarily granted
the bankruptcy notice you received. 11 U.S.C. § 101 (13).               by a debtor or may be obtained through a court proceeding. In
                                                                        some states, a court judgment may be a lien.
Evidence of perfection: Evidence of perfection of a security
interest may include documents showing that a security interest         Setoff: Occurs when a creditor pays itself with money belonging
has been filed or recorded, such as a mortgage, lien, certificate of    to the debtor that it is holding, or by canceling a debt it owes to
title, or financing statement.                                          the debtor.

Information that is entitled to privacy: A Proof of Claim form          Uniform claim identifier: An optional 24-character identifier that
and any attached documents must show only the last 4 digits of          some creditors use to facilitate electronic payment.
any social security number, an individual’s tax identification
number, or a financial account number, only the initials of a           Unsecured claim: A claim that does not meet the requirements
minor’s name, and only the year of any person’s date of birth. If       of a secured claim. A claim may be unsecured
a claim is based on delivering health care goods or services, limit     in part to the extent that the amount of the claim is more than the
the disclosure of the goods or services to avoid embarrassment or       value of the property on which a creditor has a lien.
disclosure of confidential health care information. You may later
be required to give more information if the trustee or someone          Offers to purchase a claim
else in interest objects to the claim.                                  Certain entities purchase claims for an amount that is less than
                                                                        the face value of the claims. These entities may contact creditors
Priority claim: A claim within a category of unsecured claims           offering to purchase their claims. Some written communications
that is entitled to priority under 11 U.S.C. §507(a). These claims      from these entities may easily be confused with official court
are paid from the available money or property in a bankruptcy           documentation or communications from the debtor. These
case before other unsecured claims are paid. Common priority            entities do not represent the bankruptcy court, the bankruptcy
unsecured claims include alimony, child support, taxes, and             trustee, or the debtor. A creditor has no obligation to sell its
certain unpaid wages. Claims entitled to administrative priority        claim. However, if a creditor decides to sell its claim, any
under 11 U.S.C. §503(b)(9) should be asserted by filling in the         transfer of that claim is subject to Bankruptcy Rule 3001(e), any
appropriate information on this Proof of Claim form. All other          provisions of the Bankruptcy Code (11 U.S.C. § 101 et seq.) that
administrative claims must be asserted by an appropriate                apply, and any orders of the bankruptcy court that apply.
“request” under 11 U.S.C. §503(a) and should not be asserted on
this Proof of Claim form.
                                                                        Please send completed Proof(s) of Claim to:
Proof of claim: A form that shows the amount of debt the debtor
owed to a creditor on the date of the bankruptcy filing. The form       If by Regular Mail:
must be filed in the district where the case is pending.                BMC Group, Inc.
Redaction of information: Masking, editing out, or deleting             Attn: OFSI Claims Processing
certain information to protect privacy. Filers must redact or leave     PO Box 90100
out information entitled to privacy on the Proof of Claim form          Los Angeles, CA 90009
and any attached documents.
                                                                        If by Messenger or Overnight Delivery:
Secured claim under 11 U.S.C. §506(a): A claim backed by a              BMC Group, Inc.
lien on particular property of the debtor. A claim is secured to the    Attn: OFSI Claims Processing
extent that a creditor has the right to be paid from the property       3732 West 120th Street
before other creditors are paid. The amount of a secured claim          Hawthorne, CA 90250
usually cannot be more than the value of the particular property
on which the creditor has a lien. Any amount owed to a creditor          Do not file these instructions with your form
that is more than the value of the property normally may be an
unsecured claim. But exceptions exist; for example, see 11
U.S.C. § 1322(b) and the final sentence of 1325(a).


                                               Debtor                                 Case No.
                           OFS International, LLC                         Case No. 21-31784 (DRJ)
                           OFSI Holding, LLC                              Case No. 21-31786 (DRJ)
                           Threading and Precision Manufacturing, LLC     Case No. 21-31787 (DRJ)
                         Case 21-31784 Document 133 Filed in TXSB on 07/14/21 Page 16 of 27
Fill in this information to identify the case:

Debtor name:

United States Bankruptcy Court for the: Southern District of Texas

Case number (If known):




                                                                                                                    If you have already filed a proof of claim with the
                                                                                                                  Bankruptcy Court or BMC, you do not need to file again.
Modified Form 410                                                                                                    THIS SPACE IS FOR COURT USE ONLY
Proof of Claim                                                                                                                                    04/19
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to make a
request for payment of an administrative expense, except for administrative expenses under 11 U.S.C. § 503(b)(9).
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any documents
that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments, mortgages, and
security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
The original of this completed form (faxes not accepted), together with accompanying documentation, must be either (a) delivered to the Claims
and Noticing Agent at the address set forth on the Bar Date Notice, or (b) filed using the online claim filing system of BMC Group at
www.bmcgroup.com/ofsi, in either event so as to be received no later than the General Bar Date of August 14, 2021 at 11:59 p.m. (prevailing Central
Time) or for governmental entities the Governmental Bar Date of November 29, 2021 at 11:59 p.m. (prevailing Central Time).

Part 1:      Identify the Claim

1. Who is the current
   creditor?                    Name of the current creditor (the person or entity to paid for this claim)

                                Other name the creditor used with the debtor
2. Has this claim been
   acquired from                   No
   someone else?                   Yes. From whom?________________________________________________________________________________


3. Where should notices         Where should notices to the creditor be sent?                           Where should payments to the creditor be sent?
   and payments to the                                                                                  (if different)
    creditor be sent?
  Federal Rule of
  Bankruptcy Procedure          _____________________________________________                           _____________________________________________
  (FRBP) 2002(g)                Name                                                                    Name

                                _____________________________________________                           _____________________________________________
                                Number    Street                                                        Number    Street

                                _____________________________________________                           _____________________________________________
                                City                    State   ZIP Code                                City                    State   ZIP Code


                                Contact phone ________________________                                  Contact phone ________________________

                                Contact email ________________________                                  Contact email ________________________



                                Uniform claim identifier for electronic payments in chapter 13 (if you use one):

                                __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __

4. Does this claim amend
                                   No
   one already filed?
                                   Yes. Claim number on court claims registry (if known) ________                      Filed on ________________________
                                                                                                                                      MM / DD / YYYY
5. Do you know if anyone
   else has filed a proof          No
                                   Yes. Who made the earlier filing? _____________________________
   of claim for this claim?


Modified Form 410                                                                   Proof of Claim                                                 page 1
                        Case 21-31784 Document 133 Filed in TXSB on 07/14/21 Page 17 of 27


Part 2:       Give information about the Claim as of the Date the Case Was Filed

6. Do you have any number             No
   you use to identify the            Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor: ____ ____ ____ ____
  debtor?



7. How much is the claim? $_____________________________. Does this amount include interest or other charges?
                                                                              No
                                                                              Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                              charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

                                 Limit disclosing information that is entitled to privacy, such as health care information.


                                 ______________________________________________________________________________



9. Is all or part of the claim        No
  secured?                            Yes. The claim is secured by a lien on property.

                                            Nature of property:
                                                Real estate. If the claim is secured by the debtor’s principal residence, file aMortgage Proof of Claim
                                                             Attachment (Official Form 410-A) with thisProof of Claim.
                                                Motor vehicle
                                                Other. Describe:        _____________________________________________________________



                                            Basis for perfection: _____________________________________________________________
                                            Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                            example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                            been filed or recorded.)

                                                                                           $__________________
                                            Value of property:
                                                                                           $__________________
                                            Amount of the claim that is secured:
                                                                                           $__________________ (The sum of the secured and unsecured
                                            Amount of the claim that is unsecured:                              amounts should match the amount in line 7.)


                                                                                                                              $__________________.
                                            Amount necessary to cure any default as of the date of the petition:
                                                              (when case was filed) _______%

                                            Annual Interest Rate
                                                Fixed
                                                Variable




10. Is this claim based on a          No
    lease?
                                      Yes. Amount necessary to cure any default as of the date of the petition.                $__________________.



11. Is this claim subject to          No
    a right of setoff?
                                      Yes. Identify the property: _________________________________________________________________




Modified Form 410                                                               Proof of Claim                                             page 2
                        Case 21-31784 Document 133 Filed in TXSB on 07/14/21 Page 18 of 27
12. Is all or part of the claim           No
   entitled to priority under
   11 U.S.C. § 507(a)?                    Yes. Check all that apply:                                                                             Amount entitled to priority

                                                Domestic support obligations (including alimony and child support) under                         $______________________
                                                11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
   A claim may be partly
   priority and partly
                                                Up to $3,025* of deposits toward purchase, lease, or rental of property or services for $______________________
   nonpriority. For example,
                                                personal, family, or household use. 11 U.S.C. §507(a)(7).
   in some categories, the
   law limits the amount
                                                Wages, salaries, or commissions (up to $13,650*) earned within 180 days before the $______________________
   entitled to priority.
                                                bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.
                                                11 U.S.C. § 507(a)(4).
                                                                                                                                   $______________________
                                                Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).

                                                Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                $______________________

                                                Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies.                                $______________________
                                          * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

13. Is all or part of the                  No
    claim entitled to
                                           Yes. Indicate the amount of your claim arising from the value of any goods received by the
    administrative priority                      Debtor within 20 days before the date of commencement of the above case, in which
    pursuant to                                  the goods have been sold to the Debtor in the ordinary course of such Debtor's                  $______________________
    11 U.S.C. § 503(b)(9)?                       business. Attach documentation supporting such claim.


Part 3:      Sign Below
The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                         I am the creditor.
FRBP 9011(b).
                                          I am the creditor’s attorney or authorized agent.
If you file this claim
electronically, FRBP                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
5005(a)(2) authorizes courts
to establish local rules                  I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
specifying what a signature
is.                               I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                                  amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
A person who files a
fraudulent claim could be         I have examined the information in this Proof of Claim and have a reasonable belief that the information is true and correct.
fined up to $500,000,
                                  I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for up to 5
years, or both.
                                  Executed on date _________________
18 U.S.C. §§ 152, 157, and
                                                   MM / DD / YYYY
3571.

                                  ________________________________________________________________________
                                   Signature
                                  Print the name of the person who is completing and signing this claim:



                                  Name                  ______________________________________________________________________________________
                                                        First name                        Middle name                  Last name

                                  Title                 ______________________________________________________________________________________


                                  Company              ______________________________________________________________________________________
                                                       Identify the corporate servicer as the company if the authorized agent is a servicer.


                                  Address              ______________________________________________________________________________________
                                                        Number                Street

                                                       ______________________________________________________________________________________
                                                       City                                                       State      ZIP Code

                                  Contact phone _____________________________                                            Email ____________________________________




Modified Form 410                                                                       Proof of Claim                                                     page 3
       Case 21-31784 Document 133 Filed in TXSB on 07/14/21 Page 19 of 27




                                    Exhibit 2

                             Proposed Bar Date Notice




11104589v2
          Case 21-31784 Document 133 Filed in TXSB on 07/14/21 Page 20 of 27




                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                            §
In re:                                                      § Chapter 11
                                                            §
OFS INTERNATIONAL LLC, et al.,                              § Case No. 21-31784 (DRJ)
                                                            §
                    Debtors.1                               § (Jointly Administered)
                                                            §

                     NOTICE OF DEADLINES FOR THE FILING OF
                PROOFS OF CLAIM, INCLUDING REQUESTS FOR PAYMENT
               PURSUANT TO SECTION 503(b)(9) OF THE BANKRUPTCY CODE

TO:        ALL PERSONS AND ENTITIES WHO MAY HAVE CLAIMS AGAINST ANY OF
           THE FOLLOWING DEBTOR ENTITIES:

                                Debtor                                               Case No.
    OFS International, LLC                                              Case No. 21-31784 (DRJ)
    OFSI Holding, LLC                                                   Case No. 21-31786 (DRJ)
    Threading and Precision Manufacturing, LLC                          Case No. 21-31787 (DRJ)

PLEASE TAKE NOTICE THAT:

       On May 31, 2021 (the “Petition Date”), OFS International, LLC and the above-captioned
debtors and debtors in possession (together, the “Debtors”) filed voluntary petitions for relief under
chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the Southern District of Texas (the “Court”).

       On July 14, 2021, the Court entered an order (the “Bar Date Order”)2 establishing certain
dates by which certain parties holding prepetition claims against the Debtors must file proofs of
claim, including requests for payment pursuant to section 503(b)(9) of the Bankruptcy Code
(“Proofs of Claim”).

        For your convenience, except with respect to beneficial owners of the Debtors’ debt and
equity securities, enclosed with this notice (this “Notice”) is a Proof of Claim form, which
identifies on its face the amount, nature, and classification of your claim(s), if any, listed in the
Debtors’ schedules of assets and liabilities filed in these cases (the “Schedules”). If the Debtors


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are as follows: OFS International LLC (3527); Threading and Precision Manufacturing LLC (8899); OFSI
    Holding, LLC (3419).
2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Bar Date Order.


                                                           1
11110343v1
       Case 21-31784 Document 133 Filed in TXSB on 07/14/21 Page 21 of 27




believe that you hold claims against more than one Debtor you will receive multiple Proof of Claim
forms, each of which will reflect the nature and amount of your claim as listed in the Schedules.

        As used in this Notice, the term “entity” has the meaning given to it in section 101(15) of
the Bankruptcy Code, and includes all persons, estates, trusts, governmental units, and the Office
of the United States Trustee for the Southern District of Texas. In addition, the terms “persons”
and “governmental units” are defined in sections 101(41) and 101(27) of the Bankruptcy Code,
respectively.

        As used in this Notice, the term “claim” means, as to or against the Debtors and in
accordance with section 101(5) of the Bankruptcy Code: (a) any right to payment, whether or not
such right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured, or unsecured; or (b) any right to an equitable
remedy for breach of performance if such breach gives rise to a right to payment, whether or not
such right to an equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured,
disputed, undisputed, secured, or unsecured.

I.     THE BAR DATES

       The Bar Date Order establishes the following bar dates for filing Proofs of Claim in these
Chapter 11 Cases (collectively, the “Bar Dates”):

             a.    Claims Bar Date. Except as expressly set forth in this Notice, all entities (except
                   governmental units and other entities exempt from filing Proof(s) of Claim
                   under the Bar Date Order) holding claims against the Debtors that arose or are
                   deemed to have arisen prior to the commencement of these cases on the Petition
                   Date, including requests for payment pursuant to section 503(b)(9), are required
                   to file Proofs of Claim by August 14, 2021, at 11:59 p.m., prevailing Central
                   Time. Except as expressly set forth in this Notice and the Bar Date Order, the
                   Claims Bar Date applies to all types of claims against the Debtors that arose
                   prior to the Petition Date, including secured claims, unsecured priority claims,
                   and unsecured non-priority claims.

             b.    Governmental Bar Date. All governmental units holding claims against the
                   Debtors that arose or are deemed to have arisen prior to the commencement of
                   these cases on the Petition Date are required to file proofs of claim by
                   November 29, 2021, at 11:59 p.m., prevailing Central Time. The
                   Governmental Bar Date applies to all governmental units holding claims against
                   the Debtors (whether secured, unsecured priority, or unsecured non-priority)
                   that arose prior to the Petition Date, including governmental units with claims
                   against the Debtors for unpaid taxes, whether such claims arise from prepetition
                   tax years or periods or prepetition transactions to which the Debtors were a
                   party.

             c.    Rejection Damages Bar Date. Unless otherwise ordered by the Court, all
                   entities holding claims (other than entities that are exempt from filing Proof(s)
                   of Claim under the Bar Date Order) against the Debtors arising from the

                                                 2
11110343v1
       Case 21-31784 Document 133 Filed in TXSB on 07/14/21 Page 22 of 27




                  rejection of executory contracts and unexpired leases of the Debtors, pursuant
                  to section 365 of the Bankruptcy Code, or claims otherwise related to such
                  agreements, are required to file Proofs of Claim by the later of (a) the Claims
                  Bar Date or the Governmental Bar Date, as applicable, or (b) 11:59 p.m.,
                  prevailing Central Time, on the date that is 30 days following entry of an order
                  approving the rejection of any executory contract or unexpired lease of the
                  Debtors. For the avoidance of doubt, all prepetition and postpetition claims of
                  any kind or nature relating to the rejection of executory contracts or unexpired
                  leases must be filed by the Rejection Damages Bar Date.

             d.   Amended Schedules Bar Date. If, subsequent to the date of this Notice, the
                  Debtors amend or supplement their Schedules to reduce the undisputed,
                  noncontingent, and liquidated amount of a claim listed in the Schedules, to
                  change the nature or classification of a claim against the Debtors reflected in
                  the Schedules, or to add a new claim to the Schedules, the affected creditor
                  (other than a creditor that is exempt from filing a Proof of Claim under the Bar
                  Date Order) is required to file a Proof of Claim or amend any previously filed
                  Proof of Claim in respect of the amended scheduled claim by the later of (a) the
                  Claims Bar Date or the Governmental Bar Date, as applicable, or (b) 11:59 p.m.,
                  prevailing Central Time, on the date that is 30 days after the date that on which
                  the Debtors mailed notice of the amendment to the Schedules (or another time
                  period as may be fixed by the Court). If the Debtors amend or supplement their
                  Schedules after the Service Date, the Debtors propose to provide notice of any
                  such amendment or supplement to the holders of claims affected thereby,
                  including notice of the Amended Schedules Bar Date to file proofs of claim in
                  response to the amendment or supplement to the Schedules

II.    WHO MUST FILE A PROOF OF CLAIM

        Except as otherwise set forth herein, the following entities holding claims against the
Debtors that arose (or that are deemed to have arisen) prior to the Petition Date must file Proofs
of Claim on or before the Claims Bar Date, Governmental Bar Date, or any other Bar Date set
forth in the Bar Date Order, as applicable:

             a.   any entity whose claim against a Debtor is not listed in the applicable Debtor’s
                  Schedules or is listed as contingent, unliquidated, or disputed if such entity
                  desires to participate in any of these Chapter 11 Cases or share in any
                  distribution in any of these Chapter 11 Cases;

             b.   any entity who believes that its claim is improperly classified in the Schedules
                  or is listed in an incorrect amount and who desires to have its claim allowed in
                  a different classification or amount other than that identified in the Schedules;

             c.   any entity that believes its prepetition claims as listed in the Schedules is not an
                  obligation of the specific Debtor against which the claim is listed and that
                  desires to have its claim allowed against a Debtor other than that identified in
                  the schedules;


                                                 3
11110343v1
       Case 21-31784 Document 133 Filed in TXSB on 07/14/21 Page 23 of 27




             d.    any former or present full-time, part-time, salaried, or hourly employees must
                   submit Proofs of Claim relating to any grievance prior to the Claims Bar Date
                   to the extent grounds for such grievances arose on or prior to the Petition Date;
                   and

             e.    any entity who believes that its claim against a Debtor is or may be an
                   administrative expense pursuant to section 503(b)(9) of the Bankruptcy Code.

III.   PARTIES WHO DO NOT NEED TO FILE PROOFS OF CLAIM

        Certain parties are not required to file Proofs of Claim. The Court may, however, enter one
or more separate orders at a later time requiring creditors to file Proofs of Claim for some kinds of
the following claims and setting related deadlines. If the Court does enter such an order, you will
receive notice of it. The following entities holding claims that would otherwise be subject to the
Bar Dates need not file Proofs of Claim:

             a.    any entity that already has filed a signed Proof of Claim against the applicable
                   Debtor in a form substantially similar to Official Form 410;

             b.    any entity whose claim is listed on the Schedules if: (i) the claim is not
                   scheduled by the Debtors as any of “disputed,” “contingent,” or “unliquidated;”
                   (ii) such entity agrees with the amount, nature, and priority of the claim as set
                   forth in the Schedules; and (iii) such entity does not dispute that its claim is an
                   obligation only of the specific Debtor against which the claim is listed in the
                   Schedules;

             c.    any entity whose claim has previously been allowed by a final order of the
                   Court;

             d.    any Debtor having a claim against another Debtor; provided, however, for the
                   avoidance of doubt, that any non-Debtor affiliate having a claim against a
                   Debtor in these above-captioned cases not listed on the Schedules must file a
                   Proof of Claim;

             e.    a current employee of the Debtors, for any claim related to wages, commissions,
                   or benefits; provided that a current employee must submit a Proof of Claim by
                   the Claims Bar Date for all other claims arising before the Petition Date,
                   including claims for wrongful termination, discrimination, harassment, hostile
                   work environment, and/or retaliation;

             f.    any current or former officer, manager, director, or employee for claims based
                   on indemnification, contribution, or reimbursement;

             g.    any entity holding a claim for which a separate deadline is fixed by this Court;

             h.    any entity holding a claim allowable under sections 503(b) and 507(a)(2) of the
                   Bankruptcy Code as an expense of administration incurred in the ordinary
                   course; provided that any entity asserting a claim entitled to priority under

                                                 4
11110343v1
       Case 21-31784 Document 133 Filed in TXSB on 07/14/21 Page 24 of 27




                    section 503(b)(9) of the Bankruptcy Code must assert such claims by filing a
                    request for payment or a Proof of Claim on or prior to the Claims Bar Date;

             i.     professionals retained in these Chapter 11 Cases by (i) the Debtors, (ii) any
                    official committee, and (iii) the DIP Lender (as defined in the Interim Order
                    (I) Approving Postpetition Financing, (II) Allowing Use of Cash Collateral,
                    (III) Granting Liens and Providing Superpriority Administrative Expense
                    Status, (IV) Granting Adequate Protection to the Prepetition Lenders, (V)
                    Modifying the Automatic Stay, and (VI) Scheduling a Final Hearing [Docket
                    No. 42] or any related final order, the “DIP Order”);

             j.     the Pre-Petition Lender and the DIP Lender (each as defined in the DIP Order)
                    on account of the Pre-Petition Obligations and the DIP Obligations; and

             k.     any holder of a claim for any fees, expenses, or other obligations arising under
                    the DIP Order.

        No entity wishing to assert an interest in a Debtor shall be required to file a proof of interest;
provided that any such entity wishing to assert a claim, including related to its status as an equity
holder, must file a Proof of Claim unless otherwise exempted by the Bar Date Order.

IV.      INSTRUCTIONS FOR FILING PROOFS OF CLAIM

         The following requirements shall apply with respect to filing and preparing each Proof of
Claim:

             a.     Contents. Each Proof of Claim must: (i) be legible; (ii) include a claim amount
                    denominated in United States dollars using, if applicable, the exchange rate as
                    of 5:00 p.m., prevailing Central Time, on the Petition Date (and to the extent
                    such claim is converted to United States dollars, state the rate used in such
                    conversion); (iii) conform substantially to the Proof of Claim Form provided by
                    the Debtors or Official Form 410; and (iv) be signed by the claimant or by an
                    authorized agent or legal representative of the claimant on behalf of the
                    claimant, whether such signature is an electronic signature or is ink.

             b.     Section 503(b)(9) Claim. Any Proof of Claim asserting a claim entitled to
                    priority under section 503(b)(9) of the Bankruptcy Code must also: (i) include
                    the value of the goods delivered to and received by the Debtors in the 20 days
                    prior to the Petition Date; (ii) attach any documentation identifying the
                    particular invoices for which the 503(b)(9) claim is being asserted; and (iii)
                    attach documentation of any reclamation demand made to the Debtors under
                    section 546(c) of the Bankruptcy Code (if applicable).

             c.     Electronic Signatures Permitted. Proofs of Claim signed electronically by the
                    claimant or an authorized agent or legal representative of the claimant may be
                    deemed acceptable for purposes of claims administration. Copies of Proofs of
                    Claim, or Proofs of Claim sent by facsimile or electronic mail will not be
                    accepted.

                                                    5
11110343v1
       Case 21-31784 Document 133 Filed in TXSB on 07/14/21 Page 25 of 27




             d.   Identification of the Debtor Entity. Each Proof of Claim must clearly identify
                  the Debtor against which a claim is asserted, including the individual Debtor’s
                  case number. A Proof of Claim filed under the joint administration case number
                  or otherwise without identifying a specific Debtor, will be deemed as filed only
                  against OFS International, LLC.

             e.   Claim Against Multiple Debtor Entities. Each Proof of Claim must state a
                  claim against only one Debtor, clearly indicate the Debtor against which the
                  claim is asserted, and be filed on the claims register of such Debtor. To the
                  extent more than one Debtor is listed on the Proof of Claim, such claim may be
                  treated as if filed only against OFS International, LLC.

             f.   Supporting Documentation. Each Proof of Claim must include supporting
                  documentation in accordance with Bankruptcy Rules 3001(c) and 3001(d). If,
                  however, such documentation is voluminous such Proof of Claim may include
                  a summary of such documentation or an explanation as to why such
                  documentation is not available; provided that any creditor that does not attach
                  supporting documentation shall be required to transmit such documentation to
                  Debtors’ counsel upon request no later than three (3) days from the date of such
                  request.

             g.   Timely Service. Each Proof of Claim must be filed, including supporting
                  documentation, so as to be actually received by BMC as follows:

       (a) by electronic submission through the interface available at www.bmcgroup.com/ofsi, or
       (b) if submitted through non-electronic means, by U.S. Mail or other hand delivery system
       at the following address:


                                    By First Class Mail:
                                      BMC Group, Inc.
                          Attn: OFS International Claims Processing
                                       P.O. Box 90100
                                  Los Angeles, CA 90009
                              By Overnight or Hand Delivery:
                                      BMC Group, Inc.
                          Attn: OFS International Claims Processing
                                   3732 West 120th Street
                                   Hawthorne, CA 90250

                  PROOFS OF CLAIM SUBMITTED BY FACSIMILE OR
                    ELECTRONIC MAIL WILL NOT BE ACCEPTED.

             h.   Receipt of Service. Claimants wishing to receive acknowledgment that their
                  Proofs of Claim were received by BMC must submit (i) a copy of the Proof of
                  Claim Form (in addition to the original Proof of Claim Form sent to BMC) and
                  (ii) a self-addressed, stamped envelope.

                                               6
11110343v1
       Case 21-31784 Document 133 Filed in TXSB on 07/14/21 Page 26 of 27




V.     CONSEQUENCES OF FAILING TO TIMELY FILE YOUR PROOF OF CLAIM

        Pursuant to the Bar Date Order and in accordance with Bankruptcy Rule 3003(c)(2), if you
or any party or entity who is required, but fails, to file a Proof of Claim in accordance with the Bar
Date order on or before the applicable Bar Date, please be advised that:

             a.    YOU WILL BE FOREVER BARRED, ESTOPPED, AND ENJOINED FROM
                   ASSERTING SUCH CLAIM AGAINST THE DEBTORS (OR FILING
                   PROOF OF CLAIM WITH RESPECT THERETO);

             b.    THE DEBTORS AND THEIR PROPERTY SHALL BE FOREVER
                   DISCHARGED FROM ANY AND ALL INDEBTEDNESS OR LIABILITY
                   WITH RESPECT TO OR ARISING FROM SUCH CLAIM;

             c.    YOU WILL NOT RECEIVE ANY DISTRIBUTION IN THESE CHAPTER
                   11 CASES ON ACCOUNT OF THAT CLAIM; AND

             d.    YOU WILL NOT BE PERMITTED TO VOTE ON ANY PLAN OR PLANS
                   OF REORGANIZATION FOR THE DEBTORS ON ACCOUNT OF THE
                   BARRED CLAIM OR RECEIVE FURTHER NOTICES REGARDING
                   SUCH CLAIM.

VI.    RESERVATION OF RIGHTS

        Nothing contained in this Notice is intended to or should be construed as a waiver of the
Debtors’ right to: (a) dispute, or assert offsets or defenses against, any filed claim or any claim
listed or reflected in the Schedules as to the nature, amount, liability, or classification thereof; (b)
subsequently designate any scheduled claim as disputed, contingent, or unliquidated; and (c)
otherwise amend or supplement the Schedules.

VII.   THE DEBTORS’ SCHEDULES AND ACCESS THERETO

        You may be listed as the holder of a claim against one or more of the Debtor entities in the
Debtors’ Schedules. To determine if and how you are listed on the Schedules, please refer to the
descriptions set forth on the enclosed proof of claim forms regarding the nature, amount, and status
of your claim(s). If the Debtors believe that you may hold claims against more than one Debtor
entity, you will receive multiple proof of claim forms, each of which will reflect the nature and
amount of your claim against one Debtor entity, as listed in the Schedules.

        If you rely on the Debtors’ Schedules, it is your responsibility to determine that the claim
is accurately listed in the Schedules. However, you may rely on the enclosed form, which sets forth
the amount of your claim (if any) as scheduled; identifies the Debtor entity against which it is
scheduled; specifies whether your claim is listed in the Schedules as disputed, contingent, or
unliquidated; and identifies whether your claim is scheduled as a secured, unsecured priority, or
unsecured non-priority claim.

        As described above, if you agree with the nature, amount, and status of your claim as listed
in the Debtors’ Schedules, and if you do not dispute that your claim is only against the Debtor

                                                   7
11110343v1
        Case 21-31784 Document 133 Filed in TXSB on 07/14/21 Page 27 of 27




 entity specified by the Debtors, and if your claim is not described as “disputed,” “contingent,” or
 “unliquidated,” you need not file a proof of claim. Otherwise, or if you decide to file a proof of
 claim, you must do so before the applicable Bar Date in accordance with the procedures set forth
 in this Notice.

 VIII. ADDITIONAL INFORMATION

         Copies of the Debtors’ Schedules, the Bar Date Order, and certain other pleadings, orders,
 and notices, and other information regarding these Chapter 11 Cases are available for inspection
 free of charge on the Debtors’ website at www.bmcgroup.com/ofsi. The Schedules and other filings
 in these Chapter 11 Cases also are available for a fee at the Court’s website at
 https://www.txs.uscourts.gov/bankruptcy. A login identification and password to the Court’s
 Public Access to Court Electronic Records (“PACER”) are required to access this information and
 can be obtained through the PACER Service Center at https://www.pacer.gov. Copies of the
 Schedules and other documents filed in these cases also may be examined between the hours of
 8:00 a.m. and 5:00 p.m., prevailing Central Time, Monday through Friday, at the office of the
 Clerk of the Bankruptcy Court, United States Bankruptcy Court for the Southern District of Texas
 (Houston Division), 515 Rusk Street, Houston, Texas 77002.

        If you require additional information regarding the filing of a proof of claim, you may
 contact the Debtors’ restructuring hotline at: (888) 909-0100.

A HOLDER OF A POSSIBLE CLAIM AGAINST THE DEBTORS SHOULD CONSULT AN
ATTORNEY REGARDING ANY MATTERS NOT COVERED BY THIS NOTICE, SUCH AS
        WHETHER THE HOLDER SHOULD FILE A PROOF OF CLAIM.




                                                 8
 11110343v1
